Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5339 Page 1 of 15



  1 Charles S. LiMandri, SBN 110841            Harmeet K. Dhillon (SBN: 207873)
    Paul M. Jonna, SBN 265389                  Mark P. Meuser (SBN: 231335)
  2 Jeffrey M. Trissell, SBN 292480            Gregory R. Michael (SBN: 306814)
  3 LIMANDRI & JONNA LLP                       DHILLON LAW GROUP INC.
    P.O. Box 9120                              177 Post Street, Suite 700
  4 Rancho Santa Fe, CA 92067                  San Francisco, CA 94108
  5 Telephone: (858) 759-9930                  Telephone: (415) 433-1700
    Facsimile: (858) 759-9938                  Facsimile: (415) 520-6593
  6 cslimandri@limandri.com                    harmeet@dhillonlaw.com
  7 pjonna@limandri.com                        mmeuser@dhillonlaw.com
    jtrissell@limandri.com                     gmichael@dhillonlaw.com
  8
  9 Thomas Brejcha, pro hac vice*              Attorneys for Plaintiffs
    Peter Breen, pro hac vice*
 10 THOMAS MORE SOCIETY
    309 W. Washington St., Ste. 1250
 11
    Chicago, IL 60606
 12 Tel: (312) 782-1680
    tbrejcha@thomasmoresociety.org
 13 pbreen@thomasmorsociety.org
 14 *Application forthcoming
 15 Attorneys for Plaintiffs
 16
 17                     UNITED STATES DISTRICT COURT
 18                  SOUTHERN DISTRICT OF CALIFORNIA
 19 SOUTH BAY UNITED                            Case No.: 3:20-cv-865-BAS
    PENTECOSTAL CHURCH, a California
 20                                             Notice of Supplemental Authority
    nonprofit corporation, and BISHOP
 21 ARTHUR HODGES III, an individual,           in Support of South Bay
                                                Pentecostal Church’s Renewed
 22              Plaintiffs,                    Motion for a Temporary
                                                Restraining Order / Preliminary
 23 v.
                                                Injunction
 24 GAVIN NEWSOM, in his official capacity
                                                Judge:   Cynthia Bashant
 25 as the Governor of California, et al.,      Dept:    Courtroom: 4B
                 Defendants.                    Date:    TBD
 26
                                                Time:    No Oral Argument Unless
 27                                                      Requested by the Court
 28

                Ntc. of Supp. Authority ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5340 Page 2 of 15



  1        TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
  2        PLEASE TAKE NOTICE of the following supplemental authorities, which were
  3 issued after briefing was complete regarding Plaintiffs South Bay United Pentecostal
  4 Church and Bishop Arthur Hodges III’s Renewed Motion for Temporary Restraining
  5 Order / Preliminary Injunction:
  6        1.     On September 10, 2020, the Wisconsin Supreme Court issued an order
  7 accepting review of three separate writ petitions and staying enforcement of the
  8 government’s onerous COVID-19 restrictions. A copy of that order is attached hereto
  9 as Exhibit A. Relevant portions of that order are highlighted.
 10
 11                                          Respectfully submitted,
 12
 13                                          LiMANDRI & JONNA LLP
 14
 15 Dated: September 11, 2020         By:    ____________________
 16                                          Charles S. LiMandri
                                             Paul M. Jonna
 17                                          Jeffrey M. Trissell
 18                                          Attorneys for Plaintiffs
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 1
                 Ntc. of Supp. Authority ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5341 Page 3 of 15




                                                          EXHIBIT A
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5342 Page 4 of 15

                                        OFFICE OF THE CLERK



                                  110 EAST MAIN STREET, SUITE 215
                                           P.O. BOX 1688
                                      MADISON, WI 53701-1688
                                        TELEPHONE (608) 266-1880
                                        FACSIMILE (608) 267-0640
                                           Web Site: www.wicourts.gov




                                                                        September 10, 2020
 To:

 Remzy D. Bitar                                             Marcia A. MacKenzie
 Sadie Ramona Zurfluh                                       Dane County Corporation Counsel
 Municipal Law & Litigation Group, S.C.                     Room 419
 730 N. Grand Ave.                                          210 Martin Luther King, Jr. Blvd.
 Waukesha, WI 53186                                         Madison, WI 53703-3345

 Bernardo Cueto                                             Joseph W. Voiland
 WISLawyer LLC                                              Veterans Liberty Law
 P.O. Box 68                                                519 Green Bay Road
 Onalaska, WI 54650-0068                                    Cedarburg, WI 53012

 Brent Eisberner                                            Colin Hector
 Levine Eisberner, LLC                                      Colin Thomas Roth
 14 W. Mifflin St., Ste. 206                                Assistant Attorney General
 Madison, WI 53703-2568                                     P.O. Box 7857
                                                            Madison, WI 53707-7857

                                                            *Address list continued on page 10.

 You are hereby notified that the Court has entered the following order:


  Nos. 2020AP1419-OA           James v. Heinrich
       2020AP1420-OA           Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
       2020AP1446-OA           St. Ambrose Academy, Inc., et al. v. Parisi, et al.

        Pending before this court are three separate petitions for leave to commence an original
 action relating to Dane County Emergency Order #9: (1) James v. Heinrich, Case No.
 2020AP1419; (2) Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al., Case No.
 2020AP1420; and (3) St. Ambrose Academy, Inc. v. Parisi, et al., Case No. 2020AP1446.
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5343 Page 5 of 15

 Page 2
 September 10, 2020
 Nos. 2020AP1419-OA           James v. Heinrich
      2020AP1420-OA           Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
      2020AP1446-OA           St. Ambrose Academy, Inc., et al. v. Parisi, et al.


 Responses to each of the petitions and non-party briefs, amicus curiae, have also been filed. The
 petitioners in two of these matters have requested emergency temporary injunctive relief.1
         IT IS ORDERED that the petitions for leave to commence an original action are granted
 and this court assumes jurisdiction over these actions. These three matters shall be consolidated
 for purposes of briefing and oral argument in this court;

          IT IS FURTHER ORDERED that within 30 days after the date of this order the Petitioners
 shall file a single, combined brief in this court that shall not exceed 75-pages (16,500 words); that
 within 20 days of filing of the petitioners' brief, the Respondents shall file a single, combined
 responsive brief that shall not exceed 75-pages (16,500 words); and within 10 days of filing of the
 Respondents' brief, the Petitioners may each file a reply brief that shall not exceed 13 pages (3,000
 words) or a statement that no reply brief will be filed; and

          IT IS FURTHER ORDERED that the appendix to the Petitioners’ brief shall contain a
 stipulation from all parties on the facts that are undisputed and those that may be in dispute; as part
 of the stipulation process the parties shall endeavor in good faith to identify those facts that are
 strictly relevant to the legal issues in the case, and endeavor to reach agreement on them; this court
 may, in its discretion, upon prior notice to the parties, direct the matter to a circuit court or referee
 for resolution of relevant facts that remain in dispute, Wis. Stat. § 751.09;

         IT IS FURTHER ORDERED that pending this court’s consideration of the merits of these
 matters, those provisions of Emergency Order #9 issued by Public Health Madison & Dane County
 on August 21, 2020, as amended September 1, 2020, which purport to prohibit schools throughout
 Dane County from providing in-person instruction to students, are temporarily enjoined, effective
 the date of this order.

         Petitioners request temporary injunctive relief. To obtain temporary injunctive relief a
 movant must show (1) a reasonable probability of success on the merits; (2) lack of an adequate
 remedy at law; (3) the movant will suffer irreparable harm in the absence of an injunction; and (4)
 that a balancing of the equities favors issuing the injunction. See, e.g., Pure Milk Products Coop.
 v. National Farmers Org., 90 Wis. 2d 781, 800, 280 N.W.2d 691 (1979); Werner v. A.L.
 Grootemaat & Sons, Inc., 80 Wis. 2d 513, 520, 259 N.W.2d 310 (1977)). At times, this court has
 also noted that “[t]emporary injunctions are to be issued only when necessary to preserve the status
 quo.” Werner, 80 Wis. 2d at 520. We conclude temporary injunctive relief is warranted.




         1
          The Department of Health Services (DHS) is not a party to this lawsuit. Therefore,
 notwithstanding Justice Dallet’s dissent, this order expresses no opinion about the scope or limits
 of DHS’s power or authority.
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5344 Page 6 of 15

 Page 3
 September 10, 2020
 Nos. 2020AP1419-OA          James v. Heinrich
      2020AP1420-OA          Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
      2020AP1446-OA          St. Ambrose Academy, Inc., et al. v. Parisi, et al.


         First, based upon the briefing submitted at this stage, Petitioners are likely to succeed on
 the merits of their claim. Petitioners assert that provisions of Section 4(d) of Public Health
 Madison & Dane County Emergency Order #9, which limit in-person student instruction for all
 schools in Dane County based on certain criteria, exceed Respondents’ authority. Multiple
 arguments—constitutional, statutory, and administrative—are lodged against the Order. While
 reserving the remaining claims for later disposition, we conclude that local health officers do not
 appear to have statutory authority to do what the Order commands.

         The stated legal basis for the Order rests in the statutory grant of duties and certain powers
 to local health officers in Chapter 252, which contains the legislature’s grant of authority to the
 executive branch over communicable diseases. Wisconsin Stat. § 252.02 (2017–18)2 prescribes
 certain duties and grants specific powers to the Department of Health Services (DHS). Of
 particular note, subsection (3) grants DHS power to “close schools and forbid public gatherings in
 schools, churches, and other places to control outbreaks and epidemics.” The powers and duties
 entrusted to local health officers, however, are different. In the very next section, Wis. Stat.
 § 252.03, the legislature conspicuously omits the power to “close schools” in its grant of authority
 to local health officers. Local health officers may similarly “forbid public gatherings when deemed
 necessary to control outbreaks or epidemics” and are given authority to “inspect schools . . . to
 determine whether the buildings are kept in a sanitary condition.” § 252.03(1)–(2). But the
 explicit power to “close schools” is statutorily absent.
         This differential grant of power must be given full meaning and effect. See State v. Dorsey,
 2018 WI 10, ¶29, 379 Wis. 2d 386, 906 N.W.2d 158 (holding that the provision of a specific
 statutory exception “implies that no other exceptions are intended”) (citing Antonin Scalia &
 Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 107–11 (2012) (“The expression
 of one thing implies the exclusion of others (expressio unius est exclusio alterius).”)). Both Wis.
 Stat. § 252.02 and Wis. Stat. § 252.03 were drafted at the same time and by the same legislature,
 so no historical quirk or later amendment, at least that has been revealed at this stage of the
 proceedings, would suggest anything other than the legislature granted DHS and local health
 officers different powers.
          Heinrich responds that she is not closing schools, just preventing in-person instruction. But
 this statute was drafted in 1923, so the most reasonable reading of what it means to “close schools”
 would seem to be to preventing in-person instruction, not just preventing learning generally.
 Indeed, Secretary Palm’s order that we addressed last term in Wis. Legislature v. Palm, 2020
 WI 42, 391 Wis. 2d 497, 942 N.W.2d 900, contained a section closing schools to in-person



        2
         All subsequent references to the Wisconsin Statutes are to the 2017–18 version unless
 otherwise indicated.
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5345 Page 7 of 15

 Page 4
 September 10, 2020
 Nos. 2020AP1419-OA          James v. Heinrich
      2020AP1420-OA          Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
      2020AP1446-OA          St. Ambrose Academy, Inc., et al. v. Parisi, et al.


 learning,3 a provision defended by Secretary Palm in part on the grounds that Wis. Stat. § 252.02(3)
 grants her power to “close schools.”
         Heinrich also argues that the Order is authorized because Wis. Stat. § 252.03(2) states that
 she “may do what is reasonable and necessary for the prevention and suppression of disease,” and
 that this Order constitutes a permissible restriction on “public gatherings.” However, what is
 reasonable and necessary cannot be read to encompass anything and everything. Such a reading
 would render every other grant of power in the statute mere surplusage. And a reading that gives
 carte blanche authority to a local health officer to issue any dictate she wants, without limit, would
 call into question its compatibility with our constitutional structure. See State ex rel. Adams v.
 Burdge, 95 Wis. 390, 399-400, 70 N.W. 347 (1897). Similarly, the statutory power to forbid
 public gatherings is given to both DHS and local health officers. But only DHS is given the power
 to “close schools.” Therefore, whatever the permissible applications of the statutory power to
 forbid public gatherings may be, the text suggests it does not and cannot extend to the broader
 power of DHS to close schools in the fashion accomplished in the Order.
         In short, Petitioners are likely to succeed on the merits of their argument that the Order’s
 broad closure of schools in this case is not within the statutory grant of power to local health
 officers in Wis. Stat. § 252.03.
          Beyond likelihood of success, Petitioners also have shown no legal remedy is available and
 that failure to grant an injunction would cause irreparable harm. Unquestionably, denying students
 in-person education has the potential to harm the educational institution-Petitioners, as well as the
 parent-Petitioners and their children. As Petitioners assert, many parents irreparably lose the full
 benefits of the communal education they chose for their children, including in-person instruction,
 relationships with teachers and other students, and religious and spiritual formation. And while
 technology may mitigate some ill-effects for some students, Petitioners maintain that distance and
 technology-based learning is less than ideal, if not harmful, for many students. Absent an
 injunction, Petitioners will not have a second opportunity to provide in-person instruction for
 classes currently underway. Tellingly, neither Respondents’ brief nor the Attorney General’s
 amicus brief disputes Petitioners’ claims of irreparable harm or lack of a legal remedy.
        We recognize competing considerations and policy choices underlying the Order, but we
 conclude that on balance the equities favor issuance of a temporary injunction. See Pure Milk
 Products Co-op, 90 Wis. 2d at 800. Respondents certainly have a substantial interest in protecting
 the health and safety of Dane County residents. Petitioners also have substantial interests in


        3
         Secretary Palm ordered “that all public and private K-12 schools ‘shall remain closed’ for
 the remainder of the year.” Wis. Legislature v. Palm, 2020 WI 42, ¶7, 391 Wis. 2d 497, 942
 N.W.2d 900.
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5346 Page 8 of 15

 Page 5
 September 10, 2020
 Nos. 2020AP1419-OA          James v. Heinrich
      2020AP1420-OA          Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
      2020AP1446-OA          St. Ambrose Academy, Inc., et al. v. Parisi, et al.


 advancing childhood education and providing students a stable and effective learning environment.
 It is noteworthy that Petitioners went to great lengths—and expended non-negligible sums—to
 provide students, teachers, and staff the ability to resume in-person instruction with safety
 precautions in place. In addition, Petitioner educational institutions and parents voluntarily seek
 in-person instruction, understanding the health risks associated with doing so. The Order itself is
 both broad and without apparent precedent. Overriding the choices of parents and schools, who
 also undoubtedly care about the health and safety of their teachers and families, intrudes upon the
 freedoms ordinarily retained by the people under our constitutional design. Since it appears the
 Order does not rest on a sound legal basis, a consideration of the equities leads us to conclude a
 temporary injunction is appropriate.4
         Petitioners having satisfied the requisite standards, we temporarily enjoin those provisions
 of Section 4(d) of Emergency Order #9 which purport to prohibit schools throughout Dane County
 from providing in-person instruction to students and enjoin enforcement thereof.
        IT IS FURTHER ORDERED that the parties will be notified in due course of the
 scheduling of oral argument.

         REBECCA GRASSL BRADLEY, J. (concurring). Justice Dallet decries the court's
 "interfere[nce] with a local health officer's ability to make difficult, health-based decisions
 pursuant to her statutory authority." Local health officers have no statutory authority to impose
 the order Dane County's health officer made. In this case, Dane County's local health officer
 invoked a statute according her certain powers as a basis for entering an order the legislature (and,
 more importantly, the people of Dane County) never authorized her to make. Justice Dallet goes
 on to lament the court "not even allow[ing] a local circuit court judge to resolve a local dispute."
 Of course, unlike the court's earlier decision to preclude every circuit court judge in the state from
 conducting any jury trials until the court allowed jury trials to proceed, this court's decision to take
 original jurisdiction in this matter did not interfere with any pending circuit court proceeding. No
 action challenging the local health officer's order was filed in any circuit court in Dane County.


        4
         This court has at times also noted that “[t]emporary injunctions are to be issued only when
 necessary to preserve the status quo.” Werner, 80 Wis. 2d at 520. A temporary injunction should
 “neither give . . . new rights nor alter[ ] the positions of the parties.” Shearer v. Congdon, 25
 Wis. 2d 663, 668, 131 N.W.2d 377 (1964). This temporary injunction preserves the status quo.
 When Respondents issued Emergency Order #9 on Friday, August 21, 2020, Petitioners had either
 already begun school or had conducted months-long preparations to begin school in the days
 following—with several set to begin the school year on Monday, August 24. That status quo will
 be preserved only by issuing a temporary injunction. See Shearer, 25 Wis. 2d at 667–68
 (upholding a temporary injunction enjoining ongoing blockage of a road over which plaintiffs
 sought a prescriptive easement).
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5347 Page 9 of 15

 Page 6
 September 10, 2020
 Nos. 2020AP1419-OA          James v. Heinrich
      2020AP1420-OA          Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
      2020AP1446-OA          St. Ambrose Academy, Inc., et al. v. Parisi, et al.


 This court removed nothing from any circuit court but instead exercises its constitutional authority
 to decide a case presenting significant issues of statewide importance.5 The court acts well within
 its constitutional authority, and rightly so.6 This is exactly the type of case the people of Wisconsin
 elected us to decide. Declining to hear the case would amount to an abdication of the court's
 institutional responsibilities constitutionally conferred on the state's highest court.7

         REBECCA FRANK DALLET, J. (dissenting). Throughout the COVID-19 pandemic,
 certain members of this court have repeated the mantra of local control: that we should take care
 not to "usurp" local officials' ability to control the spread of COVID-19 due to the virus's unique
 impact on each locality. See, e.g., In Re the Matter of the Extension of Orders and Interim Rule
 Concerning Continuation of Jury Trials, Suspension of Statutory Deadlines for Non-Criminal Jury
 Trials, and Remote Hearings During the Covid-19 Pandemic (S. Ct. Order issued May 22, 2020)
 (Ziegler and Hagedorn, JJ., concurring) ("This order moves us in the direction of returning to local




        5
          See Petition of Heil, 230 Wis. 428, 284 N.W. 42, 50 (1938) (concluding this court has
 exclusive jurisdiction when "the questions presented are of such importance as under the
 circumstances to call for [a] speedy and authoritative determination by this court in the first
 instance").
        6
          See State ex rel. Ozanne v. Fitzgerald, 2011 WI 43, ¶98, 334 Wis. 2d 70, 798 N.W.2d
 436, (Abrahamson, C.J., dissenting) ("The concept of original jurisdiction allows cases involving
 matters of great public importance to be commenced in the supreme court in the first instance."
 (quoted sources omitted)).
        7
           See Wis. Const. art. VII, § 3(2) (conferring jurisdiction on the supreme court to hear
 "original actions and proceedings"); Wis. S. Ct. IOP III (Sept. 13, 2019) ("principal criterion" for
 review is "whether the matter . . . trigger[s] the institutional responsibilities of the Supreme
 Court"); Wisconsin Small Businesses United, Inc. v. Brennan, 2020 WI 69, ¶¶43-45, 69, 393 Wis.
 2d 308, 335, 946 N.W.2d 101 (Rebecca Grassl Bradley, J., dissenting) (recognizing the supreme
 court's institutional responsibility to decide "a significant issue of statewide importance"); SXR
 Zignego v. Wis. Elec. Comm'n, 2020AP123-W (S. Ct. Order issued June 1, 2020 (Rebecca Grassl
 Bradley, J., dissenting)) ("It is the duty of Wisconsin's highest court to decide cases presenting
 novel issues of statewide significance."; recognizing this court's failure to do so is an abdication
 of its responsibility); Ozanne, 334 Wis. 2d 70, ¶20 (Prosser, J., concurring) ("Delaying the
 inevitable [by waiting for traditional review by a lower court] would be an abdication of judicial
 responsibility; it would not advance the public interest.").
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5348 Page 10 of 15

  Page 7
  September 10, 2020
  Nos. 2020AP1419-OA           James v. Heinrich
       2020AP1420-OA           Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
       2020AP1446-OA           St. Ambrose Academy, Inc., et al. v. Parisi, et al.


  control. . . . We would prefer the order provide even more flexibility to determine the safety
  procedures that are best in those counties.").8

          But today, those same justices interfere with a local health officer's ability to make difficult,
  health-based decisions pursuant to her statutory authority. In fact, by assuming original
  jurisdiction over this action, the majority, contrary to prior exhortations, will not even allow a local
  circuit court judge to resolve a local dispute over the validity of a local public health ordinance.
  Id. (Rebecca Grassl Bradley, J., dissenting) ("I would . . . leave the manner of conducting circuit
  court proceedings to the circuit court judges, who at this point have had two months to evaluate
  when and how they may safely conduct jury trials and other proceedings, in consultation with
  leaders and stakeholders in their respective counties.").

          The majority achieves its abrupt about-face by contorting our longstanding original-action
  and injunctive-relief jurisprudence. But worse than flouting the wisdom of that precedent, the
  majority's impulsive exercise of both our original jurisdiction and equitable authority promotes a
  type of forum shopping that undermines our legitimacy as a neutral, apolitical arbiter and signals
  to lower courts that this court does not trust their ability to fairly apply the law. I must dissent
  from this misguided exercise of our authority.

          The Wisconsin Constitution broadly confers on the state's circuit courts "original
  jurisdiction in all matters civil and criminal within this state"; it also grants this court the power to
  "hear original actions and proceedings." Wis. Const. art. VII, §§ 3(2), 8. But this court's grant is
  finite. Two principles guide us on when to constitutionally commandeer circuit courts' original
  jurisdiction——and more importantly, when not to do so.

          First, this court has continually recognized that the "true spirit and order of the
  constitutional grant of jurisdiction" demands that municipal undertakings ordinarily be left to the
  circuit court——even those presenting "questions publici juris." Attorney General v. City of Eau
  Claire, 37 Wis. 400, 445-46 (1875). This court thus "limits its exercise of original jurisdiction to
  exceptional cases in which a judgment by the court significantly affects the community at large."
  State ex rel. Two Unnamed Petitioners v. Peterson, 2015 WI 85, ¶38 n.15, 363 Wis. 2d 1, 866
  N.W.2d 165 (quoting Wis. Prof'l Police Ass'n, Inc. v. Lightbourn, 2001 WI 59, ¶4, 243
  Wis. 2d 512, 627 N.W.2d 807).

         Second, this court should not take original jurisdiction over actions presenting questions of
  disputed fact for which the circuit court is better equipped to resolve. See In re Exercise of Original


          8
          See also Oral Argument at 1:01:52-1:02:20, Wisconsin Legislature v. Palm, 2020 WI 42,
  391 Wis. 2d 497, 942 N.W.2d 900 (No. 2020AP765-OA), https://wiseye.org/2020/05/05/
  wisconsin-supreme-court-oral-argument-wisconsin-legislature-v-andrea-palm/.
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5349 Page 11 of 15

  Page 8
  September 10, 2020
  Nos. 2020AP1419-OA           James v. Heinrich
       2020AP1420-OA           Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
       2020AP1446-OA           St. Ambrose Academy, Inc., et al. v. Parisi, et al.


  Jurisdiction of Supreme Court, 201 Wis. 123, 128, 229 N.W. 643 (1930) ("This court will, with
  the greatest reluctance, grant leave for the exercise of its original jurisdiction . . . , especially where
  questions of fact are involved." (emphasis added)). Together, these two principles instruct us to
  reserve our original jurisdiction for rare cases that involve purely legal questions of statewide
  concern that, because of some exigency, cannot satisfactorily proceed through the traditional legal
  process. The petitions before us do not fit that rubric.

          The three petitions level several fact-intensive challenges against a local public-health
  officer's order designed to slow the spread of a novel and highly communicable virus. In order to
  impart statewide import to their claims, Petitioners characterize Emergency Order #9 as having
  "closed" schools, in violation of a local health officer's statutory authority. Yet Petitioners
  acknowledge two things that undercut their characterization. First, they recognize that Emergency
  Order #9 is an outlier in the state, affecting only Dane County. Second, they concede that schools
  are open for many purposes, including in-person instruction for students in kindergarten through
  the second grade, one-on-one special education services, food distribution, unregulated youth
  programs, licensed-exempt public school programs, low-risk sports, and religious services and
  practice.

          Ultimately, Petitioners (and several amici) dispute what measures are "reasonable and
  necessary" pursuant to Wis. Stat. § 252.03(2) to prevent the spread of COVID-19 throughout Dane
  County, and whether these measures are narrowly tailored in light of Petitioners' allegation that
  Emergency Order #9 infringes on their constitutional rights to freely exercise their religion and to
  control their children's "upbringing and education." Resolution of these claims turns on facts that
  are not only adamantly disputed, but unique to Dane County, such as infection rates, community-
  spread levels, and the County's specific efforts to contain COVID-19. The plethora of unresolved
  factual questions, all of which are integral to resolving these claims, is aptly illustrated by
  Petitioners' and amici's multi-volume appendices detailing Petitioner Schools' plans for opening,
  the communications schools sent to parents, the Petitioner Parents' belief that in-person secular
  instruction is fundamental to their religious exercise, and various scientific studies. This court is
  not a fact-finding court. "The circuit court is much better equipped" than this court to develop and
  resolve these factual questions. See In re Exercise of Original Jurisdiction, 201 Wis. at 128.

         Given the numerous, unresolved factual questions and the purely local nature of this
  dispute, I conclude that Petitioners' challenges squarely belong in a circuit court, before the local
  judges elected by the citizens of that locality. The majority's decision to the contrary ignores our
  precedent, promotes forum shopping, and sends a message that this court believes that local judges
  cannot properly interpret or apply the law.

          The majority similarly casts aside decades of precedent that imposes important limitations
  on a court's issuance of injunctive relief. See Werner v. A. L. Grootemaat & Sons, Inc., 80
  Wis. 2d 513, 520, 259 N.W.2d 310 (1977) ("[I]njunctions, whether temporary or permanent, are
  not to be issued lightly."); see also Fromm & Sichel, Inc. v. Ray's Brookfield, Inc., 33 Wis. 2d 98,
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5350 Page 12 of 15

  Page 9
  September 10, 2020
  Nos. 2020AP1419-OA           James v. Heinrich
       2020AP1420-OA           Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
       2020AP1446-OA           St. Ambrose Academy, Inc., et al. v. Parisi, et al.


  103, 146 N.W.2d 447 (1966); Bartell Broads., Inc. v. Milwaukee Broad. Co., 13 Wis. 2d 165, 171,
  108 N.W.2d 129 (1961). Petitioners' burden on a motion for an injunction is to prove four
  elements: (1) a reasonable probability of success on the merits; (2) a lack of an adequate remedy
  at law; (3) that they will suffer irreparable harm without an injunction; and (4) that a balancing of
  the equities favors issuing the injunction. See, e.g., Pure Milk Products Coop. v. Nat'l Farmers
  Org., 90 Wis. 2d 781, 800, 280 N.W.2d 691 (1979); Werner, 80 Wis. 2d at 520. Petitioners here
  fail to meet their burden.

          At this stage, Petitioners have not shown a reasonable probability of success on the merits.
  Petitioners claim that a local health officer has no authority pursuant to Wis. Stat. § 252.03(2) to
  "close schools" because that power belongs exclusively to state officials under § 252.02(3). As
  discussed above, schools, as institutions, are not "closed"; Emergency Order #9 prohibits only in-
  person instruction for certain students. And, despite the textual differences between §§ 252.02(3)
  and 252.03(2), it is reasonable to read the latter as granting a local health officer the authority to
  prevent in-person instruction under her power to "do what is reasonable and necessary for the
  prevention and suppression of disease" and to "forbid public gatherings when deemed necessary
  to control outbreaks or epidemics." In light of these competing statutory interpretations,
  Petitioners' claims are, at best, "unsettled," making an injunction inappropriate. See Akin v.
  Kewaskum Cmty. Sch. Joint Sch. Dist., 64 Wis. 2d 154, 159-60, 218 N.W.2d 494 (1974).9

          Petitioners likewise fail to demonstrate that they have a reasonable probability of success
  on their constitutional claims. Emergency Order #9 does not favor secular activities over religious
  ones. Indeed, it does the opposite: it specifically exempts religious exercise from its restrictions
  on in-person gatherings. As for parents' rights to direct the education of their children, no
  Wisconsin court has ever recognized the right to in-person instruction in all circumstances. See
  id. (noting that an injunction should not issue when the right in question is not "established"). All
  of Petitioners' claims turn on factual questions about whether Emergency Order #9 is necessary,
  reasonable, and tailored to combat the ongoing COVID-19 pandemic. Those questions require
  further factual development in the circuit court before the success of Petitioners' claims may be
  determined with any reasonable degree of accuracy.


          9
            As the majority's analysis asserts, if local health officers lack the power to "close" schools,
  that is because there is another entity with the authority to close them: DHS. The majority
  correctly points out that DHS has the explicit statutory authority to close schools under Wis. Stat.
  § 252.02(3). According to this court's reasoning in Palm, 391 Wis. 2d 497, DHS has the authority
  to issue a local order to close schools to control the spread of COVID-19. Id., ¶4 (explaining that
  DHS is not "without any power to act in the face of this pandemic"); id., ¶¶3 n.6, 58 n.21 (noting
  that the majority opinion "does not apply" to DHS's order to close schools); see also id., ¶229
  (Hagedorn, J., dissenting) (noting that, per the Palm majority's reasoning, DHS could "act locally
  without going through the rulemaking process").
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5351 Page 13 of 15

  Page 10
  September 10, 2020
  Nos. 2020AP1419-OA          James v. Heinrich
       2020AP1420-OA          Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
       2020AP1446-OA          St. Ambrose Academy, Inc., et al. v. Parisi, et al.



          But even setting aside the perceived merits, Petitioners fail to provide any evidence that
  irreparable harm is caused to children or parents by incrementally transitioning third through
  twelfth graders to in-person instruction as the number of infections in the community reaches a
  safe threshold. The majority claims that Petitioners have shown such harm while, in the same
  breath, noting that Petitioners have claimed only that remote instruction is "less than ideal."
  Everything about the pandemic is less than ideal but inconvenience does not rise to the level of an
  irreparable harm that this court must remedy.

          On the other hand, granting an injunction may cause irreparable harm in the form of risk
  of severe illness and death. Students gathered together may spread COVID-19 to school staff,
  each other, and other community members with whom they have contact. The majority asserts
  that Petitioners undertake that risk "voluntarily . . . , understanding the health risks associated with
  doing so." Petitioners, and the majority, fail to understand that we are all in this together;
  voluntarily sending children to school may put others in the community at risk involuntarily. See
  Bostco LLC v. Milwaukee Metro. Sewage Dist., 2013 WI 78, ¶253, 250 Wis. 2d 554, 835
  N.W.2d 160 (Abrahamson, J., dissenting) (if granting an injunction harms an "important public
  interest," then there is a "compelling" reason to deny it) (quoting City of Harrisonville v. W.S.
  Dickey Clay Mfg. Co., 289 U.S. 334, 338 (1933)). That risk tips the balancing of the equities
  sharply away from Petitioners.

         For the foregoing reasons, I respectfully dissent.

          I am authorized to state that Justices ANN WALSH BRADLEY and JILL J. KAROFSKY
  join this dissent.


                                                                 Sheila T. Reiff
                                                                 Clerk of Supreme Court

  Address list continued:

  Richard M. Esenberg                                    Ryan J. Owens
  Anthony LoCoco                                         Political Science Professor
  Elisabeth H. Sobic                                     University of Wisconsin-Madison
  Lucas Thomas Vebber                                    214 North Hall,
  Wisconsin Institute for Law & Liberty                  1050 Bascom Mall
  330 East Kilbourn Avenue, Suite 725                    Madison, WI 53706
  Milwaukee, WI 53202-3141
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5352 Page 14 of 15

  Page 11
  September 10, 2020
  Nos. 2020AP1419-OA       James v. Heinrich
       2020AP1420-OA       Wis. Council of Religious and Indep. Schools, et al. v. Heinrich, et al.
       2020AP1446-OA       St. Ambrose Academy, Inc., et al. v. Parisi, et al.


  Daniel R. Suhr                                     Erick G. Kaardal
  Liberty Justice Center                             Mohrman, Kaardal & Erickson, P.A.
  Suite 1500                                         150 Fifth Street S., Suite 3100
  190 LaSalle St.                                    Minneapolis, MN 55402
  Chicago, IL 60603
                                                     Andrew M. Bath
  Kevin M. LeRoy                                     Thomas More Society
  Misha Tseytlin                                     309 W. Washington Street, Ste. 1250
  Troutman Pepper Hamilton Sanders LLP               Chicago, IL 60601
  227 W. Monroe St.
  Chicago, IL 60606
Case 3:20-cv-00865-BAS-AHG Document 63 Filed 09/11/20 PageID.5353 Page 15 of 15



     1                                    CERTIFICATE OF SERVICE
     2              South Bay United Pentecostal Church, et al. v. Gavin Newsom, et al.
     3                  USDC, Southern District Case No.: 3:20-cv-00865-BAS-AHG

     4
                I hereby certify that I electronically filed the following document with the Clerk of the Court
     5
         by using the CM/ECF system:
     6
         •      Notice of Supplemental Authority in Support of South Bay Pentecostal Church’s
     7
                Renewed Motion for a Temporary Restraining Order / Preliminary Injunction.
     8
     9         I certify that all participants in the case are registered CM/ECF users and that service will be
         accomplished by the CM/ECF system.
    10
    11   [X]    BY ELECTRONIC TRANSMISSION: I electronically filed the above document(s) with the
                Clerk of the Court using the CM/ECF system. The CM/ECF system will send notification
    12          of this filing to the person(s).
    13
         []     BY MAIL: By placing a copy of the same in the United States Mail, postage prepaid, and
    14          sent to their last known address(es).

    15   [X ]   BY ELECTRONIC MAIL: I served a true copy, electronically on designated
    16          recipients via electronic transmission of said documents.

    17            I declare under penalty of perjury, under the laws of the State of California, that the above
         is true and correct.
    18
    19          Executed on September 11, 2020, at Rancho Santa Fe, California.

    20                                                  ______________________________
    21                                                  Kathy Denworth

    22
    23
    24
    25
    26
    27
    28



                                                           1
                                                                                    CERTIFICATE OF SERVICE
                                                                                       3:20-cv-00865-BAS-AHG
